Citation Nr: 1748929	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine, and mild spondylosis of the thoracic spine with degenerative disc disease (DDD) of L5-S1, prior to December 5, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy sciatic nerve, associated with degenerative arthritis of the lumbar spine and mild spondylosis of the thoracic spine with DDD of L5-S1, prior to April 27, 2017, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The radiculopathy claim derives from the original appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran requested a Board hearing and was scheduled for a hearing in August 2017.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2016).  Therefore, the Board may proceed to adjudicate this appeal.

The Board notes that on the Veteran's November 2013 VA Form 9, he specifically restricted his appeal to the issue of entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine, and mild spondylosis of the thoracic spine with DDD of L5-S1, prior to December 5, 2011, and in excess of 20 percent thereafter.  Thus, the issues of entitlement to increased ratings for gastroesophageal reflux disease and hiatal hernia, right and left patellar tendonitis and prepatellar bursitis, degenerative joint disease of right ankle with strain, and left ankle strain are not on appeal before the Board.


FINDINGS OF FACT

1.  Prior to December 5, 2011, the Veteran's degenerative arthritis of the lumbar spine was not characterized by forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From December 5, 2011, the Veteran's degenerative arthritis of the lumbar spine has not been characterized by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

3.  Prior to April 27, 2017, the Veteran's left lower extremity radiculopathy sciatic nerve has been characterized by mild incomplete paralysis.  It has not been characterized by moderate incomplete paralysis.

4.  From April 27, 2017, the Veteran's left lower extremity radiculopathy sciatic nerve has been characterized by moderate incomplete paralysis.  It has not been characterized by moderately sever incomplete paralysis.  Additionally, there is no indication that his symptoms go beyond wholly sensory.


CONCLUSIONS OF LAW

1.  Prior to December 5, 2011, the criteria for a disability rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5243 (2016).

2.  From December 5, 2011, the criteria for a disability rating in excess of 20 percent for the service-connected degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242-5243 (2016).

3.  Prior to April 27, 2017, the criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2016).

4.  From April 27, 2017, the criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, a VCAA notice letter was sent to the Veteran in January 2010.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in November 2013 and a supplemental statement of the case (SSOC) in July 2017.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected disabilities in July 2010 and April 2017.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, one question for consideration is the propriety of the initial disability rating assigned for the Veteran's service-connected left lower extremity radiculopathy of the sciatic nerve, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Degenerative Arthritis of the Lumbar Spine

The Veteran's degenerative arthritis of the lumbar spine is rated at 10 percent, effective October 1, 2006, and at 20 percent, effective December 5, 2011, according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a (2016).

The Veteran's degenerative arthritis of the lumbar spine may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.
Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Prior to December 5, 2011

The Veteran asserts that his degenerative arthritis of the lumbar spine warrants a rating higher than 10 percent, prior to December 5, 2011.  Based on the competent medical evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent, prior to December 5, 2011, and an increased rating is not warranted.

In a July 2010 VA examination report, the Veteran reported that he still had low back pain.  There was no history of hospitalization or surgery, trauma to the spine, or neoplasm.  The Veteran had no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He had no flare-ups of his spinal conditions and had no incapacitating episodes of spine disease.  

The Veteran's posture and head position were normal.  He had symmetry in appearance, but not gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  The examination report noted that the Veteran did not have cervical spine or thoracolumbar spine ankylosis.  The Veteran had no spasms, guarding, pain with motion, tenderness, or weakness.  Muscle spasm, localized tenderness or guarding was not severe enough to be responsible for an abnormal gait or spinal contour.  The Veteran's muscle tone was normal, and he had no muscle atrophy.  

Range of motion for the lumbar spine was normal and with some pain.  Flexion was 0 to 90 degrees, extension 0 to 30 degrees with some pain, right and left lateral flexion was 0 to 30 degrees, and right and left rotation was 0 to 30 degrees.  There was no additional limitation of joint function or any additional pain, fatigue, weakness, lack of endurance or incoordination with repetitive motion or use.  There was also no history of incapacitation in the last twelve months.  

The Veteran was diagnosed with stable spondylosis and DDD of the low back.  The examiner noted that the Veteran was employed full-time, but that the Veteran's back disability would affect his usual daily activities.  Sports would be mildly affected, exercise would be moderately affected, and chores, shopping, recreation, traveling, feeding bathing, dressing, toileting, and grooming would not be affected at all.

On review, the Board finds that a disability rating in excess of 10 percent is not warranted under the General Rating Formula prior to December 5, 2011.  See 38 C.F.R. § 4.71a (2016).  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  This rating is not warranted because the July 2010 VA examination report found that the Veteran had forward flexion of the thoracolumbar spine to 90 degrees.

Based on the evidence of record, at no point prior to December 5, 2011 did the Veteran qualify for a higher 20 percent rating.  He did not have forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242-5243 (2016).  Thus, the criteria for a higher rating of 20 percent were not met.  Id.

Additionally, the Veteran did not qualify for a 20 percent rating for IVDS.  He did not have incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).

From December 5, 2011

The Veteran asserts that his degenerative arthritis of the lumbar spine warrants a rating higher than 20 percent from December 5, 2011.  Based on the competent medical evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20, and an increased rating is not warranted.

In a December 2011 VA treatment report, outpatient records showed that the Veteran's forward flexion was reduced to 55 degrees.  A subsequent April 2012 VA treatment report showed that the Veteran's forward flexion was reduced even further to 50 degrees.  The Veteran required frequent treatment to provide pain relief.

The Board notes that the record contains VA treatment from 2013 through April 2017.  However, none of these treatment records contain evidence showing an increase in the Veteran's degenerative arthritis of the lumbar spine.

In an April 2017 VA examination report, the Veteran was diagnosed with mild spondylosis of the thoracic spine with DDD of L5-S1, as well as intervertebral disc syndrome (IVDS).  The Veteran noted an increase in his left-sided low back pain with left leg radiculopathy.  He noted that his treatment included multiple epidural injections, Voltaren cream, muscle relaxers, and ibuprofen.  The Veteran reported that the epidural injections were no longer effective in relieving his pain.  The Veteran reported no flare-ups of the thoracolumbar spine but had functional loss or functional impairment that consisted of being unable to sit long periods of time, and unable to repetitively bend or stoop.

The VA examiner noted that the Veteran's initial range of motion was abnormal or outside of the normal range.  Forward flexion was 0 to 75 degrees, extension was 0 to 15 degrees, right and left lateral flexion was 0 to 20 degrees, and right and left lateral rotation was 0 to 20 degrees.  The examiner noted that the Veteran experienced pain during forward flexion which caused functional loss.  However, there was no evidence of pain with weightbearing.  There was evidence of localized tenderness or pain on palpation in the left lumbar paraspinal muscles.  The Veteran was able to perform repetitive use testing but there was no additional loss of function or range of motion.  

The Veteran had no guarding or muscle spasm of the thoracolumbar spine, and had no muscle atrophy.  There was no ankylosis of the spine.  The Veteran was diagnosed with IVDS, but had no episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment in the past 12 months.  The VA examiner noted that the Veteran used a plastic belt for occasional support.  There were no other pertinent physical findings, complications, conditions signs, or symptoms related to the Veteran's degenerative arthritis of the lumbosacral spine.  Imaging studies of the Veteran's thoracolumbar spine were performed and arthritis was documented.  The Veteran had no thoracic vertebral fracture with loss of 50 percent or more of height.  The impression was L5 bilateral pars defect with grade 1 spondylolisthesis of L5 on S1 and L5-S1 DDD with moderate right and severe left neuroforaminal stenosis.  There was no evidence of pain on passive range of motion testing.

The VA examiner noted that the Veteran's thoracolumbar spine condition would impact his ability for prolonged sitting and no repetitive forward bending.  The examiner remarked that the Veteran's diagnosis of IVDS and left lower extremity radiculopathy was a continuation of his service-connected mild spondylosis of the thoracic spine with DDD.

On review, the Board finds that a disability rating in excess of 20 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a (2016).  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.   Id.  This rating is inapplicable because December 2011 and April 2012 VA treatment reports found that the Veteran had forward flexion of the thoracolumbar spine to 55 degrees and 50 degrees, respectively, and the April 2017 VA examination report found forward flexion to 75 degrees.

Based on the evidence of record, at no point did the Veteran qualify for a higher 40 percent rating.  He did not have forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242-5243 (2016).  Thus, the criteria for a higher rating of 40 percent have not been met.  Id.

Additionally, the Veteran does not qualify for a 40 percent rating for IVDS.  He does not have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).  Furthermore, there were no associated neurological findings for which a separate evaluation might be warranted, other than the already service-connected left lower extremity radiculopathy.

Consideration of higher ratings for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

The Board finds that entitlement to a disability rating in excess of 10 percent, prior to December 5, 2011, and in excess of 20 percent thereafter, for degenerative arthritis of the lumbar spine, and mild spondylosis of the thoracic spine with DDD of L5-S1, is not warranted.  Accordingly, the claims must be denied.

Radiculopathy

The Veteran's left lower extremity radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, DC 8520 (2016), which contemplates paralysis of the sciatic nerve.  

Under DC 8520, the minimum 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rare) lost.  Id.

Prior to April 27, 2017

The Veteran asserts that his left lower extremity radiculopathy sciatic nerve warrants a rating higher than 10 percent prior to April 27, 2017.  Based on the competent medical evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10, and an increased rating is not warranted.

In January 2012 VA treatment records, the Veteran was diagnosed with lumbar spondylosis with radiculopathy of the left lower extremity.  Subsequent treatment reports noted that the Veteran continued to experience reduced sensation to light touch.  The Board notes that while the Veteran's claims file contains treatment records from October 2013 to April 2017.  However, none of it shows an increase in the severity of his service-connected left lower extremity radiculopathy sciatic nerve.  Based on the evidence of record, at no point prior to April 27, 2017 did the Veteran qualify for a higher 20 percent rating.  He did not have moderate incomplete paralysis of the sciatic nerve..  38 C.F.R. § 4.124a, DC 8520 (2016).  Thus, the criteria for a higher rating of 20 percent have not been met.  Id.

From April 27, 2017

The Veteran asserts that his left lower extremity radiculopathy sciatic nerve warrants a rating higher than 20 percent from April 27, 2017.  Based on the competent medical evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent, and an increased rating is not warranted.

In an April 2017 VA examination report, the examiner noted that the Veteran had radicular pain.  He had no constant pain in either lower extremity.  However, the Veteran had severe intermittent pain in the left lower extremity, severe paresthesias and/or dysesthesias in the left lower extremity, and mild numbness in the left lower extremity.  He had no other signs or symptoms of radiculopathy.  There was involvement of L4/L5/S1/S2/S3 nerve roots on the left side.  The right side was not affected and the VA examiner determined that the left side was moderately affected.  There was no indication that the Veteran's symptoms went beyond wholly sensory.

Based on the evidence of record, at no point did the Veteran qualify for a higher 40 percent rating.  He did not have moderate severe incomplete paralysis of the sciatic nerve, and there was no indication that the Veteran's symptoms went beyond wholly sensory.  38 C.F.R. § 4.124a, DC 8520 (2016).  Thus, the criteria for a higher rating of 40 percent have not been met.  Id.

The Board finds that entitlement to a disability rating in excess of 10 percent, prior to April 27, 2017, and in excess of 20 percent thereafter, for left lower extremity radiculopathy sciatic nerve, is not warranted.  Accordingly, the claims must be denied.

Further Considerations

The Board has not overlooked the lay statements with regard to the nature and severity of the Veteran's service-connected degenerative arthritis of the lumbar spine, and mild spondylosis of the thoracic spine with DDD of  L5-S1, and left lower extremity radiculopathy sciatic nerve.  Lay witnesses are competent to report on factual matters for which there is firsthand knowledge; and the Board finds that the reports concerning the Veteran's symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons, such as the Veteran, are competent of determining how severe the Veteran's degenerative arthritis of the lumbar spine and left lower extremity radiculopathy sciatic nerve are, in the absence of specialized medical training, which in this case has not been established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and evaluations provided by the July 2010, December 2011, January 2012, April 2012, and April 2017 VA examiners have been accorded greater probative weight in determining that the nature and severity of the Veteran's degenerative arthritis of the lumbar spine does not warrant a disability rating in excess of 10 percent, prior to December 5, 2011, and a rating in excess of 20 thereafter.  Likewise, the VA examiners determined that the nature and severity of the Veteran's left lower extremity radiculopathy sciatic nerve did not warrant an initial disability rating in excess of 10, percent prior to April 27, 2017, and in excess of 20 percent thereafter.  The Board has reached this conclusion because the examiners reviewed the claims file, made repeated references to pertinent past records and statements, and provided detailed rationales.  The Board concludes that the preponderance of the evidence is against the Veteran's increased rating claims.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

ORDER

A disability rating in excess of 10 percent, prior to December 5, 2011, for the service-connected degenerative arthritis of the lumbar spine, and mild spondylosis of the thoracic spine with DDD of L5-S1, is denied.

A disability rating in excess of 20 percent, from December 5, 2011, for the service-connected degenerative arthritis of the lumbar spine, and mild spondylosis of the thoracic spine with DDD of L5-S1, is denied.

An initial disability rating in excess of 10 percent for right lower extremity radiculopathy, prior to April 27, 2017, is denied.

A disability rating in excess of 20 percent for left lower extremity radiculopathy, from April 27, 2017, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


